Citation Nr: 0336468	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  98-19 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel
INTRODUCTION

The veteran served on active duty from April 1990 to October 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which, among other things, denied the 
veteran's claims for service connection for right and left 
knee disorders.  The veteran filed a timely appeal to these 
adverse determinations.

When this matter was previously before the Board in October 
2000, it was remanded to the RO for further development, to 
include affording the veteran a hearing, which was held in 
May 2003.  The case is now before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran had knee complaints in service.  

2.  The veteran's current bilateral knee degenerative joint 
disease with plica formation has been linked by competent 
evidence to service.  


CONCLUSIONS OF LAW

1.  Right knee degenerative joint disease with plica 
formation was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2003). 

2.  Left knee degenerative joint disease with plica formation 
was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well-grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

It appears that VA has generally complied with these 
requirements in this case.  However, in light of the Board's 
instant decision, which constitutes a full grant of benefits 
sought by the veteran on appeal, the Board finds that a full 
and detailed analysis of VA's compliance with these new 
requirements is not needed, as the veteran could derive no 
potential benefit from any additional development or notice.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the veteran's service medical records reveals 
that in a February 1990 report of medical examination, 
conducted just prior to the time of the veteran's entrance 
onto active duty in April 1990, the veteran's lower 
extremities were "normal," and no diagnosis of any knee 
disorders were recorded.  However, in March 1991 the veteran 
presented with complaints of right knee pain of 3 months' 
duration.  He indicated that there had been no injury or 
trauma to the knee, but that the pain had steadily increased 
since the time of the first instance of knee pain 3 months 
earlier.  He also reported that his left knee was beginning 
to hurt as well.  Physical examination of the right knee 
revealed a palpable plica, and x-rays were said to reveal a 
possible bony protrusion.  However, the actual x-ray report 
indicated that no significant abnormality had been found.  
The examiner rendered a diagnosis of plica.

In late April 1991, approximately one month later, the 
veteran presented with complaints of right knee pain of 4 
months' duration.  He reported that his knee ached when 
running.  Following an examination, the examiner rendered a 
diagnosis of chronic knee pain of unknown etiology.  The 
veteran was placed on a physical profile for several weeks.

In September 1991, the veteran again complained of chronic 
right knee pain.  It does not appear than an examination was 
conducted at that time, and no diagnosis was rendered.

A DA Form 2496 contained in the veteran's service medical 
records indicates that in October 1991, he elected to forego 
a service separation examination.  As a result, a report of 
medical examination at service discharge is not of record.

The first post-service evidence relating to the veteran's 
knees consists of the report of a Persian Gulf War registry 
examination conducted in August 1994.  At that time, the 
veteran complained of bilateral knee pain.  Physical 
examination revealed arthralgias of both knees with crepitus 
on extension, right greater than left.  Findings included 
crepitus of both knees with a history of bone chips.  X-rays 
of the veteran's knees taken in August 1994 revealed mild 
degenerative disease of the left knee joint, and no 
abnormality of the right knee joint.

VA outpatient treatment notes in June and December 1995 
reveal complaints of bilateral knee pain, grinding and 
popping, with diagnoses of knee pain with some arthritic 
changes in June 1995, and of knee pain of unknown etiology in 
December 1995.  The veteran was started on a regimen of knee 
exercises to help alleviate his symptoms.

In May 1996, the veteran underwent VA general medical and 
joints examinations. At the time of these examinations, the 
veteran reported a 5-year history of pain, popping and aching 
in both knees.  A summary of these two examinations indicated 
findings of crepitation on full flexion and snapping of both 
knees, right slightly greater than left, with popping of the 
right knee on full extension.  The examiner rendered a 
diagnosis of crepitation on manipulation of both knees, 
possibly secondary to tendon right ligament stretching of the 
knee.  

In July 2001, the veteran's private physician, Peter 
Pickhardt, M.D., submitted a statement on the veteran's 
behalf.  He indicated that the veteran was suffering from 
chronic pain in both knees which was attributable to 
bilateral degenerative joint disease.  Dr. Pickhardt also 
indicated that he had reviewed the SOC issued by VA in 
September 1998.  He then offered the following opinion:

[The veteran's] knee pain is definitely 
of a chronic nature.  There is a 
statement under [SOC issue] #1 that 
states:  his mild degenerative changes in 
the left knee were not related to 
military services; they were noted after 
service.  I disagree with this statement 
in that degenerative changes often take 
time to develop and 2 years afterward 
would be an appropriate time for them to 
become apparent.

After reviewing [the veteran's] entire 
medical history, it is my opinion that 
his current knee problems are likely the 
result of his experiences in the service...

In March 2002, Dr. Pickhardt submitted a similar statement in 
which he indicated that the veteran's chronic knee pain had 
been diagnosed as degenerative joint disease by his 
orthopedic doctors at Strong Memorial Hospital, and that 
magnetic resonance imaging (MRI) studies of the veteran's 
knees conducted in August 2000 had shown plica formation and 
small effusion.  This examiner also noted that the veteran 
had reportedly had no knee complaints prior to entering the 
military in 1990, and that his knee pain had developed while 
in the service and had continued ever since. 

In May 2002, Dr. Pickhardt submitted a third statement again 
attributing the veteran's knee pain to his active duty 
service.  He also noted that extensive orthopedic evaluation 
had determined that the most likely cause of the veteran's 
knee pain was plica formation bilaterally.  A July 2001 
treatment note by Dr. Pickhardt indicates a diagnosis of mild 
degenerative joint disease in both knees with placode 
formation over patella groove bilaterally.

In May 2003, the veteran testified at a Travel Board hearing 
before the undersigned.  At that time, he testified that he 
never had any problems with his knees prior to service, 
despite the fact that he was very active and athletic.  He 
stated that he first began experiencing knee problems, 
including pain, limited motion, mobility problems and 
locking, while in service, and had experienced these problems 
in his knees ever since.  He indicated that while he had 
suffered from these problems ever since service, the first 
time he complained of these symptoms to a physician post-
service was at the time of the August 1994 Persian Gulf War 
registry examination.

Finally, the Board observes that the veteran's claims file 
also contains several statements by the veteran's parents 
received by VA in 1996, attesting to the fact that the 
veteran complained of bilateral arthritic knee pain upon his 
discharge from the service and return home in October 1991.

Following a thorough review of the evidence, the Board finds 
that the veteran incurred chronic right and left knee 
disorders in service which are currently present.  There is 
no evidence of any knee problems prior to service, and his 
service entrance examination showed no knee disabilities.  
However, the veteran repeatedly complained of right and left 
knee disorders in service, and at least one examiner rendered 
a diagnosis of chronic knee pain, as well as plica formation 
of the right knee.  The veteran complained of chronic knee 
pain at the time of the Persian Gulf War examination in 
August 1994, less than three years after discharge, at which 
time arthralgias of both knees with crepitus on extension and 
a history of bone chips was diagnosed, and x-rays revealed 
degenerative joint disease on the left.  

Subsequent VA treatment notes reflect numerous complaints of 
bilateral knee pain, aching, grinding and popping, as well as 
diagnoses of bilateral arthritic changes of the knees and 
knee pain of unknown etiology.  Finally, the veteran's claims 
file contains several statements by the veteran's private 
treating physician opining that the veteran's "knee pain is 
definitely of a chronic nature," and that the fact that the 
veteran's degenerative knee changes were not first diagnosed 
until the time of the Persian Gulf War registry examination 
some 2 1/2 years after discharge was consistent with medical 
principles, since "degenerative changes often take time to 
develop and 2 years afterward would be an appropriate time 
for them to become apparent."  He then concluded that "it 
is my opinion that his current knee problems are likely the 
result of his experiences in the service."  The Board notes 
that while it does not appear that this examiner had the 
benefit of reviewing the veteran's entire medical records, 
including his service medical records, prior to rendering his 
opinion, the veteran's reported history of treatment for 
chronic knee pain in service, first reporting his knee 
problems after service at the time of the Persian Gulf War 
registry examination, and nearly continuous treatment for 
knee pain since that time are fully supported by and 
corroborated by the evidence of record, such that this 
examiner's opinion appears to be based on an accurate and 
reliable history.

Therefore, the Board concludes that the evidence establishes 
that the veteran began suffering from chronic knee disorders 
in service, and is currently still suffering from such 
disorders, now diagnosed as degenerative joint disease with 
plica formation of both knees.  As such, service connection 
for these chronic disabilities is warranted.  See 38 C.F.R. 
§ 3.303(b).

ORDER

Service connection for degenerative joint disease of the 
right knee with plica formation is granted.

Service connection for degenerative joint disease of the left 
knee with plica formation is granted.

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



